DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.
Response to Amendment
Claims 1-5 and 7-21 remain pending in the application.  Claim 6 was previously canceled, and claims 7-9 and 11-20 were previously withdrawn as being directed to nonelected inventions/species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 2 December 2021.  Upon further consideration, a new interpretation of Vedder is applied to disclose the “central frame that is configured to be operably, rigidly engaged with a vehicle chassis”, as explained in detail herein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedder (EP3501275) in view of Strelioff (6,834,223).
Regarding claim 1, Vedder discloses a boom suspension system (figures 1-5) for level suspending associated left and right booms from an associated vehicle, the system comprising:
	a central frame (12) operably, rigidly engaged with a chassis of the associated vehicle (abstract; par. 65 - “The primary frame 12 may be mounted to an agricultural machine” and “…when the primary frame 12 moves due to movement of the agricultural machine”, which inherently requires a “rigid” engagement, i.e., an engagement in which the movement of the vehicle causes corresponding movement in the central frame), the central frame comprising a top member (28) and a bottom member (fig.  7 - the horizontal member opposite item 28);
a horizontally disposed stabilizer bar (items 9/10, top portion) comprising a left end and a right end, the left end that is operably engaged with a top frame of a left boom (see figure 3, respective 13), and the right end that is operably engaged with a top frame of a right boom (see figure 3, respective 13);
a stabilizer bar link (items 1/8) engaged with the central frame and with the stabilizer bar that allows the stabilizer bar to move left and right with respect to, and independently from, the central frame while the stabilizer bar remains operably engaged with the central frame through the stabilizer bar link (shown in figures 3-5); and
a left wing joint operably engaged with the left boom at a left bottom frame and a left end of the bottom member, and a right wing joint operably engaged with the right boom at a right bottom frame and a right end of the bottom member (fig. 3-6 - interpreted to be the joints between the left and right booms and the frame 9/10).
Vedder teaches engaging a left and right boom but fails to teach engaging a left and right boom cylinder.  Vedder further fails to teach that the left wing and right wing joints are “pivot” joints comprising a roll pivot to provide for the engaged boom to pivot up and down relative to the central frame.  
Strelioff teaches a similar system in the same field of endeavor wherein the stabilizer bar (item 9) engages a left and right boom via a left and right cylinder (items 16 and 19) and a left wing pivot joint operably engaged with the left boom at a left bottom frame and a left end of the bottom member, and a right wing pivot joint operably engaged with the right boom at a right bottom frame and a right end of the bottom member, respective wing pivot joints comprising a roll pivot to provide for the engaged boom to pivot up and down relative to the central frame (fig. 6 - interpreted to be the joints at the bottom of the booms under the cylinders, which would be necessary and taught as hinge components to allow up and down movement of the booms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize cylinders as taught by Strelioff to the system of Vedder, the motivation being this allows for a distinct pivoting relative to the longitudinal axis versus the vertical axis of Vedder. Essentially, this is a known substitution for a different optional movement which sacrifices storage capability for dealing with uneven terrain.  
	Regarding claim 2, a modified Vedder discloses the stabilizer bar link comprising at least one swing link pivotably engaged with the top member and pivotably engaged with the stabilizer bar, the length of the at least one swing link determinative of a length of travel of the stabilizer bar left and right (movement length shown in figures 3-5, see Fg placements).
	Regarding claim 3, a modified Vedder discloses the stabilizer bar link comprising a first swing link engaged with the top member at a left side and a second swing link engaged with the top member at a right side (see figure 3, there are two item 8’s on opposite sides).
	Regarding claim 4, a modified Vedder discloses the first swing link engaged with the top member proximate the left end and the second swing link engaged with the top member proximate the right end (see figure 3, opposite 8’s engage on opposite ends).
	Regarding claim 5, a modified Vedder further discloses wherein a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is less than a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar (fig. 2).	
	Regarding claim 10, a modified Vedder discloses the central frame comprising a left and right vertical member (fig. 7 - left and right side members of item 12) respectively fixedly engaged with the top member and bottom member (fig. 6).
	Regarding claim 21, Strelioff further teaches a central frame (8), a first swing link (12) engaged with the stabilizer bar and the central frame at a left side (fig. 6), a second swing link (12) engaged with the stabilizer bar and the central frame at a right side (fig. 6), and wherein a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is substantially equivalent to a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar (fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second swing links of Vedder such that a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is substantially equivalent to a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar, as taught by Strelioff, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, Applicant’s specification does not indicate any criticality or advantage to the relative distances between the first and second swing link engagements with the top member and their engagements with the stabilizer.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of Vedder being used in the current rejection.  Therefore, Vedder is interpreted to teach the newly added limitation requiring the “rigid” engagement, as explained in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752